Case 1:20-cv-01462-SEB-DLP Document 1 Filed 05/20/20 Page 1 of 8 PageID #: 1




                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

CAFÉ PATACHOU AT CLAY TERRACE, LLC,                 )
MONON HOLDING, LLC, NAPOLESE AT 30                  )
SOUTH, LLC, NAPOLESE OF KEYSTONE                    )
CROSSING, LLC, NAPOLESE, LLC,                       )
PATACHOU, INC., PATACHOU AT 49TH AND                )
PENN, LLC, PATACHOU AT HAZEL DELL,                  )
LLC, PATACHOU ON THE PARK, LLC,                     )       Case No.: 1:20-cv-1462
PATACHOU PROVISIONS, LLC, PETITE                    )
CHOU AT BROAD RIPPLE, LLC, PUBLIC                   )
GREENS CHQ, LLC, and PUBLIC GREENS                  )       Removed from Marion County
FASHION MALL, LLC,                                  )       Superior Court
                                                    )
                              Plaintiffs,           )       Case No. 49D01-2004- PL-014126
                                                    )
       v.                                           )
                                                    )
CITIZENS INSURANCE COMPANY                          )
OF AMERICA,                                         )
                                                    )
                              Defendant.            )

                                   NOTICE OF REMOVAL

       Please take notice that Defendant, Citizens Insurance Company of America, hereby

removes to this Court the state court action described below pursuant to 28 U.S.C § 1441, et seq.,

28 U.S.C. § 1332 and 28 U.S.C. § 1446.

       1.      On or about April 17, 2020, Plaintiffs, Café Patachou at Clay Terrace, LLC, Monon

Holding, LLC, Napolese at 30 South, LLC, Napolese of Keystone Crossing, LLC, Napolese, LLC,

Patachou, Inc., Patachou at 49th and Penn, LLC, Patachou at Hazel Dell, LLC, Patachou on the

Park, LLC, Patachou Provisions, LLC, Petite Chou at Broad Ripple, LLC, Public Greens CHQ,

LLC and Public Greens Fashion Mall, LLC commenced an action in the Marion County Superior

Court, Civil Division 1 in the State of Indiana entitled Café Patachou at Clay Terrace, LLC, Monon

Holding, LLC, Napolese at 30 South, LLC, Napolese of Keystone Crossing, LLC, Napolese, LLC,
Case 1:20-cv-01462-SEB-DLP Document 1 Filed 05/20/20 Page 2 of 8 PageID #: 2




Patachou, Inc., Patachou at 49th and Penn, LLC, Patachou at Hazel Dell, LLC, Patachou on the

Park, LLC, Patachou Provisions, LLC, Petite Chou at Broad Ripple, LLC, Public Greens CHQ,

LLC and Public Greens Fashion Mall, LLC v. Citizens Insurance Company of America, Case No.

49D01-2004-PL-014126 (the “State Action”).

       2.      As explained below, the State Action is a civil action of which this Court has

original jurisdiction under 28 U.S.C. § 1332, and is one that may be removed to this Court pursuant

to 28 U.S.C. § 1441(b), in that it is a civil action between citizens of different states and the matter

in controversy exceeds the sum of $75,000, exclusive of interests and costs.

This Removal Notice Is Timely

       3.      Pursuant to 28 U.S.C. § 1446, “[t]he Notice of removal of a civil action or

proceeding shall be filed within thirty days after the receipt by the defendant, through service or

otherwise, of a copy of the initial pleading ….”

       4.      The first date upon which Citizens received a copy of the Complaint in the State

Action was April 23, 2020, when Citizens was served with a copy of the State Action Complaint.

A true and correct copy of the State Action Complaint and accompanying documents is attached

hereto as Exhibit A.

       5.      Pursuant to 28 U.S.C. § 1446(a), Exhibit A consists of all “process, pleadings, and

orders” served on Citizen in the State Action.

       6.      Pursuant to Local Rule 81-2, the State Court Record is attached hereto as Exhibit

B and contains a copy of the Marion County Superior Court docket sheet, all pleadings, motions,

orders, and all other filings, organized in chronological order by the state court filing date.




                                                   2
Case 1:20-cv-01462-SEB-DLP Document 1 Filed 05/20/20 Page 3 of 8 PageID #: 3




Diversity Of Citizenship

         7.     For diversity jurisdiction purposes, a corporation is deemed to be citizen of the state

in which it is incorporated and the state where it has its principal place of business. 28 U.S.C.

1332(c)(1); CCC Information Svcs., Inc. v. American Salvage Pool Ass’n., 230 F.3d 342, 346 (7th

Cir. 2000).

         8.     The citizenship of a limited liability company is the citizenship of each of its

members for the purpose of diversity. Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir.

2007).

         9.     Plaintiff, Patachou, Inc., is a corporation organized and existing under the laws of

the State of Indiana and with its principal place of business in Indianapolis, Indiana. Ex. A at ¶7.

         10.    Plaintiff, Café Patachou at Clay Terrace, LLC, is an Indiana limited liability

company with its principal place of business in Carmel, Indiana. Ex. A at ¶2. Plaintiff, Patachou,

Inc. is the sole member of Café Patachou at Clay Terrace, LLC. Ex. A at ¶ 7.

         11.    Plaintiff, Monon Holding, LLC, is an Indiana limited liability company with its

principal place of business in Indianapolis, Indiana. Ex. A at ¶ 3. Plaintiff, Patachou, Inc. is the

sole member of Monon Holding, LLC. Ex. A at ¶ 7.

         12.    Plaintiff, Napolese at 30 South, LLC, is an Indiana limited liability company with

its principal place of business in Indianapolis, Indiana. Ex. A at ¶ 4. Plaintiff, Patachou, Inc. is the

sole member of Napolese at 30 South, LLC. Ex. A at ¶ 7.

         13.    Plaintiff, Napolese of Keystone Crossing, LLC, is an Indiana limited liability

company with its principal place of business in Indianapolis, Indiana. Ex. A at ¶ 5. Plaintiff,

Patachou, Inc. is the sole member of Napolese of Keystone Crossing, LLC. Ex. A at ¶ 7.




                                                   3
Case 1:20-cv-01462-SEB-DLP Document 1 Filed 05/20/20 Page 4 of 8 PageID #: 4




       14.     Plaintiff, Napolese, LLC, is an Indiana limited liability company with its principal

place of business in Indianapolis, Indiana. Ex. A at ¶ 6. Plaintiff, Patachou, Inc. is the sole member

of Napolese, LLC. Ex. A at ¶ 7.

       15.     Plaintiff, Patachou at 49th and Penn, LLC, is an Indiana limited liability company

with its principal place of business in Indianapolis, Indiana. Ex. A at ¶ 8. Plaintiff, Patachou, Inc.

is the sole member of Patachou at 49th and Penn, LLC. Ex. A at ¶ 7.

       16.     Plaintiff, Patachou at Hazel Dell, LLC, is an Indiana limited liability company with

its principal place of business in Carmel, Indiana. Ex. A at ¶ 9. Plaintiff, Patachou, Inc. is the sole

member of Patachou at Hazel Dell, LLC. Ex. A at ¶ 7.

       17.     Plaintiff, Patachou on the Park, LLC, is an Indiana limited liability company with

its principal place of business in Indianapolis, Indiana. Ex. A at ¶ 10. Plaintiff, Patachou, Inc. is

the sole member of Patachou on the Park, LLC. Ex. A at ¶ 7.

       18.     Plaintiff, Patachou Provisions, LLC, is an Indiana limited liability company with

its principal place of business in Indianapolis, Indiana. Ex. A at ¶ 11. Plaintiff, Patachou, Inc. is

the sole member of Patachou Provisions, LLC. Ex. A at ¶ 7.

       19.     Plaintiff, Petite Chou at Broad Ripple, LLC, is an Indiana limited liability company

with its principal place of business in Indianapolis, Indiana. Ex. A ¶ 12. Plaintiff, Patachou, Inc. is

the sole member of Petite Chou at Broad Ripple, LLC. Ex. A at ¶ 7.

       20.     Plaintiff, Public Greens CHQ, LLC, is an Indiana limited liability company with its

principal place of business in Indianapolis, Indiana. Ex. A at ¶ 13. Plaintiff, Patachou, Inc. is the

sole member of Public Greens CHQ, LLC. Ex. A at ¶ 7.




                                                  4
Case 1:20-cv-01462-SEB-DLP Document 1 Filed 05/20/20 Page 5 of 8 PageID #: 5




       21.       Plaintiff, Public Greens Fashion Mall, LLC, is an Indiana limited liability company

with its principal place of business in Indianapolis, Indiana. Ex. A at ¶ 14. Plaintiff, Patachou, Inc.

is the sole member of Public Greens Fashion Mall, LLC. Ex. A at ¶ 7.

       22.       Citizens was at the time of the filing of this action, and is, a corporation

incorporated under the laws of the State of Michigan, with its principal place of business in the

State of Michigan.

The Amount In Controversy Exceeds $75,000

       23.       Plaintiffs’ Complaint arises out of an insurance coverage dispute between the

parties. According to the allegations of the Complaint, Plaintiffs collectively operate 12 restaurants

in Indianapolis and Carmel, Indiana and employed approximately 350 people at the beginning of

March 2020. Ex. A at ¶ 18.

       24.       As a result of the COVID-19 pandemic, Plaintiffs’ elected to completely close 11

of their 12 restaurants shortly after March 31, 2020, despite an Executive Order from Governor

Eric Holcomb which allowed restaurants to remain open for take-out and delivery services. Ex. A

at ¶¶ 26-27.

       25.       Following the restaurant closures, Plaintiffs made a claim for business income and

extra expense loss under Commercial Property Insurance Policy No. Z7W9183929 08 (the

“Policy”) issued by Citizens to Plaintiffs. Plaintiffs’ claim was denied and the instant dispute

followed.

       26.       Plaintiffs allege that their incurred loss is ongoing and will continue for some time.

Ex. A at ¶ 40.

       27.       In their Complaint, Plaintiffs seek an award of “all amounts owed [to Plaintiffs]

pursuant to the terms of the Policy,” and “compensatory, consequential and other damages to



                                                   5
Case 1:20-cv-01462-SEB-DLP Document 1 Filed 05/20/20 Page 6 of 8 PageID #: 6




which it may be entitled, including but not limited to the attorneys’ fees and expenses incurred in

bringing this action.”

        28.      Given the nature of the loss and the number of plaintiffs and locations involved,

Citizens has a good-faith basis to assert and believe that the amount in controversy far exceeds

$75,000, exclusive of costs and interest.

Venue

        29.      Venue on this removal lies in the United States District Court for the Southern

District of Indiana because the state action was filed by Plaintiffs, and is now pending, in this

judicial district. See 28 U.S.C. §84(c)(2); 28 U.S.C. § 1446(a).

Other Removal Prerequisites Have Been Satisfied

        30.      Citizens is the only defendant that has been named in this action.

        31.      There have been no substantive proceedings in the State Action since the filing of

the Complaint.

        32.      Citizens has sought no similar relief with respect to this matter.

        33.      Written notice of the filing of this Notice of Removal will be given to Plaintiffs as

required by 28 U.S.C. § 1446(d).

        34.      Pursuant to 28 U.S.C. § 1446(d), upon filing this Notice of Removal in the Office

of the Clerk of the United States District Court for the Southern District of Indiana, Citizens has

also filed a copy of this Notice of Removal with the Clerk of the Marion County Superior Court,

to effect removal of this action.

        35.      The allegations in this Notice of Removal are true and correct and this case is within

the jurisdiction of the United States District Court for the Southern District of Indiana.




                                                   6
Case 1:20-cv-01462-SEB-DLP Document 1 Filed 05/20/20 Page 7 of 8 PageID #: 7




       WHEREFORE, Citizens respectfully requests that this action be removed to this Court

from the Marion County Superior Court.



Dated: May 20, 2020                TRESSLER, LLP



                                   By:   /s/ William K. McVisk
                                         Attorney for Defendant
                                         Citizens Insurance Company of America
William K. McVisk
Tressler, LLP
Attorney for Defendant, Citizens
Insurance Company of America
233 S. Wacker Drive, 61st Floor
Chicago, Illinois 60606
312-627-4000
wmcvisk@tresslerllp.com




                                            7
Case 1:20-cv-01462-SEB-DLP Document 1 Filed 05/20/20 Page 8 of 8 PageID #: 8




                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 20, 2020, a copy of foregoing NOTICE OF REMOVAL was

filed electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or by

mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the Court’s CM/ECF System.


Dated: May 20, 2020                    TRESSLER, LLP



                                       By:     /s/ William K. McVisk
                                               Attorney for Defendant
                                               Citizens Insurance Company of America
William K. McVisk
Tressler, LLP
Attorney for Defendant, Citizens
Insurance Company of America
233 S. Wacker Drive, 61st Floor
Chicago, Illinois 60606
312-627-4000
wmcvisk@tresslerllp.com



4811-0822-8795, v. 1




                                                  8
